DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15-17, 19-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 12, this claim depends on canceled claim 9, rendering the scope of the claim indefinite.
2) In claim 13, from which claims 15-17, 19-23 and 26 depend, the claim recites “a porous ceramic material plate” (line 6) and then recites on line 8 “the porous ceramic material”, but it is not clear that the porous ceramic material must be the previously recited porous ceramic material plate, the term “the porous ceramic material” of line 8 thereby lacks clear antecedent basis, rendering the scope of the claim indefinite.
3) In claim 24, it is not clear if the recited “multiple stacked flat plates” must be porous ceramic material plates or any other type of multiple stacked plates, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak. Nowak teaches a tool and filter assembly in the embodiment of figure 11 for example, including a tool (84) for installing and removing a filter from a filter box (40) the filter comprising one plate (the curved plate (75) ) porous ceramic material including a hole (the central aperture (77)) said tool comprising a shank (79) extending through the hole from a head end (78), thereby showing all aspects of claims 1 and 25.
With respect to claim 2, the shank (77) is connected to the head (78).
With respect to claim 5, Nowak includes a fiber material covering the shank.

Allowable Subject Matter
Claims 6, 7, 10 and 24 are allowed.
Claims 12, 13, 15-17, 19-23 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed on 5/5/2022 have been fully considered but they are not fully persuasive. Initially it is noted that Applicant’s amendments have overcome the previously advanced art rejections of claims 6, 7, 10, 12, 13, 15-17, 19-24 and 26. These rejections have been withdrawn. 
However, Applicant’s argument that Nowak does not show an embodiment with a porous ceramic material plate with a hole therethrough and a shaft of a handling tool extending through the hole is not persuasive since as stated above figure 11 of Nowak teaches a filter including a ceramic material plate (the tube 77 can be considered a curved ceramic material plate) including a hole (the aperture within the circumference of the tube) with a shaft extending through the hole.

Conclusion






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk